 



Execution Copy
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on August 10,
2007 but effective as of the 1st day of March, 2007 (the “Effective Date”),
between HCC INSURANCE HOLDINGS, INC. (“HCC” or “Company”) and EDWARD H. ELLIS,
JR. (“Executive”), sometimes collectively referred to herein as the “Parties.”
R E C I T A L S:
     WHEREAS, Executive is to be employed as Executive Vice President and Chief
Financial Officer of HCC (“CFO”);
     WHEREAS, it is the desire of the Board of Directors of HCC (the “Board”) to
(i) directly engage Executive as an officer of HCC and (ii) directly engage, if
elected, the services of Executive as a director of HCC or its subsidiaries or
affiliates; and
     WHEREAS, Executive is desirous of committing himself to serve HCC on the
terms herein provided.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
     1. Term. The Company hereby agrees to employ Executive as an Executive Vice
President and its CFO, and Executive hereby agrees to accept such employment, on
the terms and conditions set forth herein, for the period (the “Term”)
commencing on the Effective Date and expiring at the earlier to occur of
(a) 11:59 p.m. on December 31, 2009 (the “Expiration Date”) and (b) the
Termination Date (as hereinafter defined).
     2. Duties.
          (a) Duties as Employee of the Company. Executive shall, subject to the
supervision of HCC’s Chief Executive Officer (“CEO”), act as CFO and be
responsible for oversight of investments, Treasury, internal audit, mergers and
acquisitions and rating agencies in the ordinary course of its business with all
such powers with respect to such management and control as may be reasonably
incident to such responsibilities. Executive may also be responsible for special
corporate projects as designated by the CEO. During normal business hours,
Executive shall devote substantially all of his time and attention to diligently
attending to the business of the Company. During the Term, Executive shall not
directly or indirectly render any services of a business, commercial, or
professional nature to any other person, firm, corporation, or organization,
whether for compensation or otherwise, without the prior consent of the CEO.
However, Executive shall have the right to engage in such activities as may be
appropriate in order to manage his personal investments and in educational,
charitable and philanthropic activities so long as such activities do not
interfere or conflict with the performance of his duties to the Company
hereunder. The conduct of such activity shall not be deemed to materially
interfere or conflict with Executive’s performance of his duties until Executive
has been notified in writing thereof and given a reasonable period in which to
cure same.

 



--------------------------------------------------------------------------------



 



     (b) Relinquishment. It is understood and agreed that Executive may be asked
to relinquish the position of CFO to a qualified successor appointed by the
Board and that such action shall in no way (1) change the other current
responsibilities of Executive (including oversight of investments, Treasury,
internal audit, mergers and acquisitions and rating agencies) or those which may
be added from time-to-time by the CEO; (2) constitute “Good Reason” or “Cause”
(as hereinafter defined); or (3) otherwise affect this Agreement.
     (c) Other Duties.
          (1) If elected, Executive agrees to serve in one or more executive
offices of any of HCC’s subsidiaries including managerial committees or
directorships and managerial committees, provided Executive is indemnified for
serving in any and all such capacities in a manner acceptable to the Company and
Executive. Executive agrees that while a full time employee he shall not be
entitled to receive any compensation, if elected, for serving as a director of
HCC, or in any capacities of HCC’s subsidiaries other than the compensation to
be paid to Executive by the Company pursuant to this Agreement. If Executive is
not a full time employee, he shall be compensated as an outside director of HCC,
if elected.
          (2) Executive acknowledges and agrees that he has read and considered
the written business policies and procedures of HCC as posted on HCC’s intranet
and that he will abide by such policies and procedures throughout the term of
his employment with the Company. Executive further agrees that he will
familiarize himself with any amendments to the policies and procedures and that
he will abide by such policies and procedures as they may change from time to
time.
     3. Compensation and Related Matters.
          (a) Base Salary. From the Effective Date through December 31, 2007,
Executive shall receive a base salary (the “Base Salary”) paid by the Company at
the annual rate of $500,000, payable not less frequently than in substantially
equal monthly installments (or such other, more frequent times as executives of
HCC normally are paid). Effective as of January 1, 2008, the annual rate of
Executive’s Base Salary shall increase to $525,000, and effective as of
January 1, 2009, the annual rate of Executive’s Base Salary shall increase to
$550,000; provided that no increase shall take effect after the Termination
Date.
          (b) Bonus Payments. During the Term, Executive shall be eligible to
receive, in addition to the Base Salary, an annual cash bonus payment in amounts
to be determined as follows.
               (1) If Executive is a participant under the 2007 Incentive
Compensation Plan (the “Incentive Plan”) for a calendar year during the Term,
then Executive’s bonus payment, if any, for such year shall be determined and
paid in accordance with the terms of the Incentive Plan.
               (2) If Executive is not a participant in the Incentive Plan for a
calendar year during the term, then Executive’s bonus payment, if any, for such
year shall be determined in the sole discretion of the Compensation Committee of
the Board (the “Compensation Committee”) and payable in a lump sum within
30 days after the Compensation Committee’s determination of the amount of said
cash bonus. The Board or Compensation Committee may unilaterally reduce or

2



--------------------------------------------------------------------------------



 



eliminate any such annual bonus payment, if any, up until the time the bonus is
actually paid (and notwithstanding any earlier, tentative determination of the
bonus amount). There shall be no minimum bonus payable to Executive under this
subsection (2), and, except as provided in Sections 4(c)(5) and 4(d)(4) no bonus
shall be payable to Executive pursuant to this subsection (2) for a year if
Executive’s Termination Date occurs at any time during such year.
     (c) Expenses. During the Term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him (in accordance with the policies and procedures established by
the Board for the Company’s senior executive officers) in performing services
hereunder, provided that Executive properly accounts therefor in accordance with
Company policy.
     (d) Medical and Other Benefits.
          (1) Other Benefits. From time to time the Company may make available
other compensation and employee benefit plans and arrangements. During the Term
Executive shall be eligible to participate in such other compensation and
employee benefit plans and arrangements, except the Company’s paid time off
policy, on the same basis as similarly situated senior executive officers and
key management employees of the Company, subject to and on a basis consistent
with the terms, conditions, and overall administration of such plans and
arrangements, as amended from time to time. Nothing in this Agreement shall be
deemed to confer upon Executive or any other person (including any beneficiary
or dependent of Executive) any rights under or with respect to any such plan or
arrangement or to amend any such plan or arrangement, and Executive and each
other person (including any beneficiary) shall be entitled to look only to the
express terms of any such plan or arrangement for his or her rights thereunder.
Nothing paid to Executive under any such plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the Base Salary
payable to Executive pursuant to Section 3(a).
          (2) Continuation of Health Coverage after a Voluntary Termination or
Termination for Cause. If Executive’s employment ceases pursuant to
Section 4(e), Executive and/or his “qualified beneficiaries” (as defined by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”))
shall be eligible to continue coverage under the Company’s group health plans in
which they participate on the Termination Date (including any successor health
plans, the “Company Health Plans”) only to the extent permitted by the terms of
those plans in accordance with the requirements of COBRA. Executive and/or his
qualified beneficiaries shall pay the full cost of any Company Health Plan
coverage continued pursuant to the immediately preceding sentence.
          (3) Continuation of Health Coverage after Death.
               (i) If Executive’s employment ceases pursuant to Section 4(c),
each qualified beneficiary of Executive shall be eligible to continue coverage
under the Company Health Plans in which they participated on the Termination
Date until the expiration of the maximum required period for continuation
coverage under COBRA, determined as if such qualified beneficiary elected COBRA
continuation coverage and paid the required premium for such continuation
coverage. The Company shall pay the full required premium for such continuation
coverage, which shall satisfy any obligation to provide continuation coverage
under COBRA for such period.

3



--------------------------------------------------------------------------------



 



          (ii) After the continuation coverage under subsection (i) above ends,
the Company shall reimburse Executive’s qualified beneficiaries who would have
been eligible for coverage under the Company Health Plans at such time had
Executive continued to be an active employee of the Company for the cost of the
premium for (A) an individual health insurance policy or policies which provide
benefits during the Extended Coverage Period (as hereinafter defined) which are
comparable in the aggregate to the benefits provided under the Company Health
Plans (exclusive of the Company’s health flexible spending account plan) or
(B) health coverage under any other employer health plan which is available to
the qualified beneficiaries and which provides benefits during the Extended
Coverage Period which are comparable in the aggregate to the benefits provided
under the Company Health Plans (exclusive of the Company’s health flexible
spending account plan); provided, however, that the Company shall not reimburse
the cost of such health coverage for a qualified beneficiary (including
Executive’s spouse) to the extent that coverage extends beyond the Extended
Coverage Period for such qualified beneficiary. Such reimbursement shall be
subject to the requirements of Section 3(d)(5).
     (4) Continuation of Health Coverage after Other Termination Events.
          (i) If Executive’s employment ceases pursuant to Section 4(b), 4(d),
or 4(f), or if Executive ceases to be an employee of the Company on or after
January 1, 2010 for any reason other than termination for Cause, Executive and
each of his qualified beneficiaries shall be eligible to continue coverage under
the Company Health Plans in which they participate on the Termination Date until
the expiration of the maximum required period for continuation coverage under
COBRA, determined as if Executive and each such qualified beneficiary elected
COBRA continuation coverage and paid the required premium for such continuation
coverage. The Company shall pay the full required premium for such continuation
coverage, which shall satisfy any obligation to provide continuation coverage
under COBRA for such period.
          (ii) After the continuation coverage under subsection (i) above ends,
the Company shall reimburse Executive for the cost of the premium for (A) an
individual health insurance policy or policies which provide benefits to
Executive and his qualified beneficiaries who would have been eligible for
coverage under the Company Health Plans at such time had Executive continued to
be an active employee of the Company during the Extended Coverage Period (as
hereinafter defined), which benefits are comparable in the aggregate to the
benefits provided under the Company Health Plans (exclusive of the Company’s
health flexible spending account plan and determined after applying the Company
Health Plan provisions regarding coordination of benefits if other health
coverage is available to Executive) or (B) health coverage under any other
employer health plan which is

4



--------------------------------------------------------------------------------



 



available to Executive and such qualified beneficiaries and which provides
benefits during the Extended Coverage Period which are comparable in the
aggregate to the benefits provided under the Company Health Plans (exclusive of
the Company’s health flexible spending account plan); provided, however, that
the Company shall not reimburse the cost of such health coverage for Executive
or for a qualified beneficiary (including Executive’s spouse) to the extent such
coverage extends beyond the Extended Coverage Period for Executive or for such
qualified beneficiary. Such reimbursement shall be subject to the requirements
of Section 3(d)(5).
          (5) The amount of expenses eligible for reimbursement under the
provisions of Sections 3(d)(3) and 3(d)(4) which refer to this Section 3(d)(5)
during the taxable year of the recipient of such reimbursements shall not affect
the expenses eligible for reimbursement in any other taxable year. The recipient
must submit such eligible expenses to the Company within a reasonable period of
time after the expenses are incurred, and payment for any such expenses must
occur on or before the last day of the recipient’s taxable year following the
taxable year in which the expense was incurred (expenses submitted after this
payment deadline shall not be eligible for reimbursement). The right to
reimbursement of such expenses is not subject to liquidation or exchange for any
other benefit.
          (6) The “Extended Coverage Period” for Executive or a qualified
beneficiary (including Executive’s spouse) is the period (i) beginning on the
date on which deemed COBRA continuation coverage ends and (ii) ending on the
earlier to occur of (A) in the case of Executive, the date Executive becomes
entitled to Medicare coverage and, in the case of Executive’s spouse, the date
Executive’s spouse becomes entitled to Medicare coverage and (B) the date on
which Executive’s qualified beneficiary (other than Executive’s spouse) would
have ceased to be eligible for coverage under the terms of the Company Health
Plans if Executive had continued to be an active employee of the Company.
     (e) Vacations. Executive shall be entitled to twenty-five (25) paid
vacation days per year during the Term, or such additional number as may be
determined by the Board from time to time, but in no event shall any unused
vacation days carry over from year-to-year. For purposes of this Section,
weekends shall not count as vacation days, and Executive shall also be entitled
to all paid holidays given by the Company to its senior executive officers.
     (f) Proration. The Base Salary, bonus, and vacation payable to Executive
hereunder in respect of any calendar year during which Executive is employed by
the Company for less than the entire year, unless otherwise provided in the
applicable arrangement, shall be prorated in accordance with the number of days
in such calendar year during which he is so employed.
     (g) Air Travel. During the Term, Executive shall be entitled to domestic
first class and international business class air travel, where available, when
traveling on Company business, and Executive agrees to use any upgrade programs
or opportunities for such travel whenever feasible.
     (h) Stock Options. Stock options, if any, issued to Executive during the
Term shall be issued under a stock option agreement containing terms with
respect to vesting and exercise

5



--------------------------------------------------------------------------------



 



upon the occurrence of certain termination events that are substantially the
same as those set forth on Exhibit 3(h) hereto, subject to any then required
approval by the Compensation Committee of the Board.
     4. Termination.
          (a) Definitions.
               (1) "Cause” shall mean any of the following:
                    (i) Material dishonesty by Executive which is not the result
of an inadvertent or innocent mistake of Executive with respect to the Company
or any of its subsidiaries;
                    (ii) Willful misfeasance or nonfeasance of duty by
Executive;
                    (iii) Material violation by Executive of any material term
of this Agreement; or
                    (iv) Conviction of Executive of any felony, any crime
involving moral turpitude, or any crime (other than a vehicular offense not
involving DUI or personal injury) which in some material fashion results in the
injury of the Company’s and any of its subsidiaries’ reputation, business, or
business relationships.
Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the CEO supplying the particulars of
Executive’s acts or omissions that the Board believes constitute Cause, a
reasonable period of time (not less than 30 days) has been given to Executive
after such notice to either cure the same or to meet with the CEO, with his
attorney if so desired by Executive, and following which the CEO reaffirms that
Executive has been terminated for Cause as of the date set forth in the final
notice to Executive.
               (2) A "Change of Control” shall be deemed to have occurred if:
                    (i) Any “person” or “group” (within the meaning of sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934) other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of 50% or more of the
Company’s then outstanding voting common stock; or
                    (ii) The shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (a) in which a majority of the directors of the surviving entity
were directors of the Company prior to such consolidation or merger, and
(b) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being changed into

6



--------------------------------------------------------------------------------



 



voting securities of the surviving entity) more than 50% of the combined voting
power of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation; or
                    (iii) The shareholders approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
               (3) A "Disability” shall mean the inability of Executive to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. Executive shall be considered to have a Disability (i) if he is
determined to be totally disabled by the Social Security Administration or
(ii) if he is determined to be disabled under HCC’s long-term disability plan in
which Executive participates and if such plan defines “disability” in a manner
that is consistent with the immediately preceding sentence.
               (4) A "Good Reason” shall mean any of the following (without
Executive’s express written consent):
                    (i) A material diminution in Executive’s authority, duties,
or responsibilities;
                    (ii) A material diminution in Executive’s Base Salary ;
                    (iii) A relocation of the Company’s principal executive
offices, or Executive’s relocation to any place other than the principal
executive offices, exceeding a distance of fifty (50) miles from the Company’s
current executive office located in Houston, Texas, except for reasonably
required travel by Executive on the Company’s business; or
                    (iv) Any material breach by the Company of any provision of
this Agreement.
However, Good Reason shall exist with respect to a matter specified above only
if such matter is not corrected by the Company within thirty (30) days after the
Company’s receipt of written notice of such matter from Executive. Any such
notice from Executive must be provided within thirty (30) days after the initial
existence of the specified event. In no event shall a termination by Executive
occurring more than ninety (90) days following the initial date of the event
described above be a termination for Good Reason due to such event.
               (5) "Termination Date” shall mean the date Executive’s employment
with the Company terminates or is terminated for any reason pursuant to this
Agreement. For purposes of Sections 4(d) and 18(a), Executive’s employment with
the Company shall be considered terminated only if Executive has a “separation
from service” with the Company and its controlled subsidiaries and affiliates as
such term is defined for purposes of sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (including any
related Treasury regulations) (the “Code”). To the extent permitted by Code
section 409A, Executive may be

7



--------------------------------------------------------------------------------



 



considered to have such a separation from service even if (i) he continues to
provide services as a non-employee director of the Company or any of its
controlled subsidiaries or affiliates and/or (ii) he continues to provide
limited services as an employee or independent contractor of the Company or any
of its controlled subsidiaries or affiliates.
     (b) Termination Without Cause or Termination For Good Reason: Benefits. In
the event the Company terminates Executive’s employment with the Company without
Cause during the Term, or if Executive terminates his employment with the
Company for Good Reason during the Term, this Agreement shall terminate, and
Executive shall be entitled to the following severance benefits:
          (1) An amount equal to the Base Salary that would have been payable
after the Termination Date and before the Expiration Date, payable in a lump sum
in cash, appropriately discounted for present value at the rate of return on
90-day Treasury bills in existence at the Termination Date. Such amount shall be
paid within thirty (30) days after the Termination Date and, in any event, shall
be paid after such Termination Date and before March 15 of the year following
the year containing such Termination Date;
          (2) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall not be entitled to any bonus
payments after the Termination Date;
          (3) A lump sum cash payment in the amount of $1350.00 times the number
of months after the Termination Date and before the Expiration Date in lieu of
any other benefits that cease on the Termination Date. Such amount shall be
appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date and shall be paid within
thirty (30) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date. Executive shall not be entitled to any
additional payments for such other benefits;
          (4) Health coverage or reimbursement for the cost of health coverage,
as provided in Section 3(d)(4);
          (5) All accrued Base Salary through the Termination Date and all
unreimbursed expenses through the Termination Date in accordance with
Section 3(c). Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date; and
          (6) Executive shall be free to accept other employment, and there
shall be no offset of any employment compensation earned by Executive in such
other employment against payments due Executive under this Section 4. Without
limiting the foregoing, there shall be no offset of any compensation received
from such other employment against the Base Salary set forth above, unless
Executive accepts employment that is in violation of his obligations under
Section 5 of this Agreement.

8



--------------------------------------------------------------------------------



 



     (c) Termination In Event of Death: Benefits. If Executive’s employment is
terminated by reason of Executive’s death during the Term, this Agreement shall
terminate without further obligation to Executive’s estate or legal
representatives under this Agreement, other than for
          (1) Payment of all accrued Base Salary and unreimbursed expenses (in
accordance with Section 3(c)) due through the date of death. Such amounts shall
be paid to Executive’s estate in a lump sum in cash within thirty (30) days
after the Termination Date;
          (2) Health coverage or reimbursement for the cost of health coverage
for Executive’s eligible qualified beneficiaries in accordance with
Section 3(d)(3);
          (3) A lump sum cash payment in the amount of $1350.00 times the lesser
of (i) eighteen (18) months or (ii) the number of months after Executive’s death
and before the Expiration Date in lieu of any other benefits that cease on the
date of Executive’s death. Such amount shall be appropriately discounted for
present value at the rate of return on 90-day Treasury bills in existence at the
Termination Date and shall be paid within thirty (30) days after the Termination
Date and, in any event, shall be paid after such Termination Date and before
March 15 of the year following the year containing such Termination Date.
Executive shall not be entitled to any additional payments for such other
benefits;
          (4) Payment of an additional amount equal to Executive’s Base Salary
for the lesser of (i) eighteen (18) months or (ii) the period from the
Termination Date to the Expiration Date. Such amount shall be appropriately
discounted for present value at the rate of return on 90-day Treasury bills in
existence at the Termination Date and shall be paid to Executive’s estate in a
lump sum in cash within thirty (30) days after the Termination Date; provided
that such amount shall in any event be paid after such Termination Date and
before March 15 of the year following the year containing such Termination Date;
and
          (5) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(b)(2) with respect to the year in which Executive
dies; provided that the payment of any such bonus, if any, shall in any event
occur on or after such date of death and before March 15 of the year following
the year of death.
     (d) Termination In Event of Disability: Benefits. If Executive’s employment
is terminated by reason of Executive’s Disability during the Term, this
Agreement shall terminate and Executive shall be entitled to the following
benefits (without any reduction or offset for any long-term disability benefits
Executive actually receives):
          (1) Payment of all accrued Base Salary through the Termination Date
and all unreimbursed expenses through the Termination Date in accordance with
Section 3(c). Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date;
          (2) Health coverage or reimbursement for the cost of health coverage
as provided in Section 3(d)(4);

9



--------------------------------------------------------------------------------



 



          (3) Payment of an amount equal to Executive’s Base Salary for the
lesser of (i) eighteen (18) months or (ii) the period from the Termination Date
to the Expiration Date. Such amount shall be appropriately discounted for
present value at the rate of return on 90-day Treasury bills in existence at the
Termination Date and shall be payable in a lump sum in cash within thirty (30)
days after the Termination Date; provided that such amount shall in any event be
paid after such Termination Date and before March 15 of the year following the
year containing such Termination Date;
          (4) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(b)(2) with respect to the year in which
Executive’s employment terminates due to Disability; provided that any payment
of such bonus, if any, shall in any event occur on or after such Termination
Date and before March 15 of the year following the year containing such
Termination Date; and
          (5) A lump sum cash payment in the amount of $1350.00 times the lesser
of (i) eighteen (18) months or (ii) the number of months after Executive’s
Termination Date and before the Expiration Date in lieu of any other benefits
that cease on the date of Executive’s Termination Date. Such amount shall be
appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date and shall be paid within
thirty (30) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date. Executive shall not be entitled to any
additional payments for such other benefits.
     (e) Voluntary Termination by Executive and Termination for Cause: Benefits.
Executive may terminate his employment with the Company without Good Reason
(including without limitation a voluntary retirement from the Company on or
after January 1, 2010, but excluding a termination pursuant to Section 4(f)) by
giving written notice of his intent and stating an effective Termination Date at
least ninety (90) days after the date of such notice; provided, however, that
the Company may accelerate such effective date by paying Executive’s Base Salary
through the proposed Termination Date and also vesting awards (including stock
option awards granted on, before, or after the Effective Date) that would have
vested but for this acceleration of the proposed Termination Date. The
provisions of this Section 4(e) requiring the vesting of any stock options due
to the Company’s acceleration of the Termination Date constitute an amendment to
the terms of each applicable option agreement. Upon such a termination by
Executive, or upon termination for Cause by the Company, this Agreement shall
terminate, and the Company shall pay to Executive
          (1) Payment of all accrued Base Salary and unreimbursed expenses (in
accordance with Section 3(c)) through the Termination Date. Such amounts shall
be paid to Executive in a lump sum in cash within sixty (60) days after the
Termination Date.
     (f) Voluntary Termination by Executive after a Change of Control: Benefits.
If Executive’s authority, duties, or responsibilities are materially diminished
within twelve (12) months after a Change of Control occurs, Executive notifies
the Company of such diminution

10



--------------------------------------------------------------------------------



 



within thirty (30) days, and the Company does not fully correct the condition
within thirty (30) days after receiving such notice, Executive may voluntarily
terminate his employment with the Company and shall be entitled to the following
severance benefits:
               (1) An amount equal to the Base Salary that would have been
payable after the Termination Date and before the Expiration Date, payable in a
lump sum in cash, appropriately discounted for present value at the rate of
return on 90-day Treasury bills in existence at the Termination Date. Such
amount shall be paid within thirty (30) days after the Termination Date and, in
any event, shall be paid after such Termination Date and before March 15 of the
year following the year containing such Termination Date;
               (2) If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall not be entitled to any bonus
payments after the Termination Date;
               (3) A lump sum cash payment in the amount of $1350.00 times the
number of months after the Termination Date and before the Expiration Date in
lieu of any other benefits that cease on the Termination Date. Such amount shall
be appropriately discounted for present value at the rate of return on 90-day
Treasury bills in existence at the Termination Date and shall be paid within
thirty (30) days after the Termination Date and, in any event, shall be paid
after such Termination Date and before March 15 of the year following the year
containing such Termination Date. Executive shall not be entitled to any
additional payments for such other benefits;
               (4) Health coverage or reimbursement for the cost of health
coverage as provided in Section 3(d)(4);
               (5) All accrued Base Salary through the Termination Date and all
unreimbursed expenses through the Termination Date in accordance with
Section 3(c). Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date; and
               (6) Executive shall be free to accept other employment, and there
shall be no offset of any employment compensation earned by Executive in such
other employment against payments due Executive under this Section 4. Without
limiting the foregoing, there shall be no offset of any compensation received
from such other employment against the Base Salary set forth above unless
Executive accepts employment that is in violation of his obligations under
Section 5 of this Agreement.
          (g) Director Positions. Upon termination of employment for any reason,
Executive shall immediately tender his resignation from any and all officer and
board of director positions held with the Company and/or any of its subsidiaries
and affiliates.
     5. Non-Competition, Non-Solicitation and Confidentiality. At the inception
of this employment relationship, and continuing on an ongoing basis, the Company
agrees to give Executive Confidential Information (including, without
limitation, Confidential Information, as

11



--------------------------------------------------------------------------------



 



defined below, of the Company’s affiliates) which Executive has not had access
to or knowledge of before the execution of this Agreement. At the time this
Agreement is made, the Company agrees to provide Executive with initial and
ongoing Specialized Training, which Executive has not had access to or knowledge
of before the execution of this Agreement. “Specialized Training” includes the
training the Company provides to its employees that is unique to its business
and enhances Executive’s ability to perform Executive’s job duties effectively.
Specialized Training includes, without limitation, orientation training; sales
methods/techniques training; operation methods training; and computer and
systems training.
     In consideration of the foregoing, Executive agrees as follows:
          (a) Non-Competition During Employment. Executive agrees that, in
consideration for the Company’s promise to provide Executive with Confidential
Information and Specialized Training, during the Term he will not compete, or
prepare to compete, with the Company by engaging in the conception, design,
development, production, marketing, or servicing of any product or service that
is substantially similar to the products or services which the Company provides,
and that he will not work for, in any capacity, assist, or become affiliated
with as an owner, partner, etc., either directly or indirectly, any individual
or business which offers or performs services, or offers or provides products
substantially similar to the services and products provided by Company.
          (b) Conflicts of Interest. Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) which might adversely affect the Company or its affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any material payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business, and that Executive will
promptly inform the Chairman of the Board of the Company in writing as to each
offer received by Executive to engage in any such activity. Executive further
agrees to disclose to the Company any other facts of which Executive becomes
aware which might in Executive’s good faith judgment reasonably be expected to
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.
          (c) Non-Competition After Termination. Executive agrees that Executive
shall not, at any time during the period of two (2) years after the termination
of the Term for any reason, within any of the markets in which the Company has
sold products or services or formulated a plan to sell products or services into
a market during the last twelve (12) months of Executive’s employ; engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, service, or development on which
Executive worked or with respect to which Executive had access to Confidential
Information while employed by the Company. Following the expiration of said two
(2) year period, Executive shall continue to be obligated under the Confidential
Information Section of this Agreement not to use or to disclose Confidential
Information of the Company so long as it shall not be publicly available. It is
understood that the geographical area set forth in this covenant is divisible so
that if this clause is invalid or unenforceable in an included geographic area,
that area is severable and the clause remains in effect for the remaining
included geographic areas in which the clause is valid.

12



--------------------------------------------------------------------------------



 



     (d) Non-Solicitation of Customers. Executive further agrees that for a
period of two (2) years after the termination of the Term, he will not solicit
or accept any business from any customer or client or prospective customer or
client with whom Executive dealt or solicited while employed by Company during
the last twelve (12) months of his employment.
     (e) Non-Solicitation of Employees. Executive agrees that for the duration
of the Term, and for a period of two (2) years after the termination of the Term
he will not either directly or indirectly, on his own behalf or on behalf of
others, solicit, attempt to hire, or hire any person employed by the Company or
any person that has been employed by the Company within the previous six
(6) months to work for Executive or for another entity, firm, corporation, or
individual.
     (f) Confidential Information. Executive further agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company. This Section shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement. Executive’s obligations under this Section with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of Company. Confidential Information is defined to
include information: (1) disclosed to or known by Executive as a consequence of
or through his employment with the Company; (2) not generally known outside the
Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.
     (g) Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time requested by the Company. The Company shall have the right to
retain, access, and inspect all property of Executive of any kind in the office,
work area, Executive’s residence or houses, and on the premises of the Company
upon termination of Executive’s employment and at any time during employment by
the Company to ensure compliance with the terms of this Agreement. All office
equipment, telecommunications equipment and equipment of a like or similar kind
installed by the Company at the residence of Executive to facilitate necessary
communication and assist Executive in the performance of his

13



--------------------------------------------------------------------------------



 



duties shall be conveyed to Executive without the payment of consideration upon
termination of Executive’s employment for any reason and after an opportunity
for inspection and removal of Company information. The Parties understand and
agree that the materials described in this Section 5(g) exclude all of
Executive’s personal files, personal e-mail correspondence, personal notes and
professional readers.
     (h) Reaffirm Obligations. Upon termination of his employment with the
Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.
     (i) Prior Disclosure. Executive represents and warrants that he has not
used or disclosed any Confidential Information he may have obtained from the
Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
     (j) Confidential Information of Prior Companies. Executive will not
disclose or use during the period of his employment with the Company any
proprietary or Confidential Information or copyrighted works which Executive may
have acquired because of employment with an employer other than the Company or
acquired from any other third party, whether such information is in Executive’s
memory or embodied in a writing or other physical form.
     (k) Breach. Executive agrees that any breach of Sections 5(a), (c), (d),
(e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies the Company may have, the Company is entitled to
obtain injunctive relief against Executive. Nothing herein, however, shall be
construed as limiting Company’s right to pursue any other available remedy at
law or in equity, including recovery of damages and termination of this
Agreement and/or any payments that may be due pursuant to this Agreement.
     (l) Right to Enter Agreement. Executive represents and covenants to Company
that he has full power and authority to enter into this Agreement and that the
execution of this Agreement will not breach or constitute a default of any other
agreement or contract to which he is a party or by which he is bound.
     (m) Extension of Post-Employment Restrictions. In the event Executive
breaches Sections 5(c), (d), or (e) above, the restrictive time periods
contained in those provisions will be extended by the period of time Executive
was in violation of such provisions. The restrictive time periods contained in
Sections 5(c), (d), or (e) shall likewise be extended during any time period in
which litigation is pending by Executive against the Company or by the Company
against Executive with regard to the enforcement of the provisions of Section 5
of this Agreement.
     (n) Enforceability. The agreements contained in Section 5 are independent
of the other agreements contained herein. Accordingly, failure of the Company to
comply with any of its obligations outside of this Section does not excuse
Executive from complying with the agreements contained herein.
     (o) Ownership in Publicly Traded Company. Executive’s ownership in a
publicly traded business entity in competition with the Company shall not be
regarded by the Parties

14



--------------------------------------------------------------------------------



 



as employment in a competitive activity in violation of this Section, provided
that Executive’s ownership interest in such company is passive and constitutes
no more than a two percent (2%) ownership in the stock of such publicly traded
company.
     6. Assignment. This Agreement cannot be assigned by Executive. The Company
may assign this Agreement only to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and assets of the Company provided such successor expressly agrees in
writing reasonably satisfactory to Executive to assume and perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession and assignment had taken place. The
Company shall obtain the assumption and performance of this Agreement by any
such successor; provided, however, that such commitment by the Company
(including a failure to satisfy such commitment) shall not give Executive the
right to object to or enjoin any transaction among the Company, any of its
affiliates, and any such successor. To the extent a failure by the Company to
satisfy the foregoing commitment constitutes a material breach of this Agreement
and to the extent not cured in accordance with Section 4(a)(4), such failure
shall constitute “Good Reason” pursuant to Section 4(a)(4)(iv).
     7. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     8. Survivability. The provisions of this Agreement which call for
performance after the end of the Term, including, without limitation, the
agreements contained in Section 3(d)(2)-(6), and Section 5, shall survive the
termination of this Agreement for any reason.
     9. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by facsimile
to the number set forth below. Notice deposited in the United States Mail,
mailed in the manner described herein above, shall be effective upon deposit.
Notice given in any other manner shall be effective only if and when received:

     
If to Executive:
  Edward H. Ellis, Jr.
 
  1826 Castlerock
 
  Houston, Texas 77090
 
  Fax: (281) 397-6440
 
   
If to Company:
  HCC Insurance Holdings, Inc.
 
  13403 Northwest Freeway
 
  Houston, Texas 77040
 
  Fax: (713) 462-2401
 
  Attention: General Counsel

     10. Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.

15



--------------------------------------------------------------------------------



 



     11. Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect.
     12. Arbitration. Except as provided in subsection (d) below, in the event
any dispute arises out of or related to Executive’s employment with or by the
Company, or separation/termination therefrom, which cannot be resolved by the
Parties to this Agreement, such dispute shall be submitted to final and binding
arbitration. Except as provided in subsection (d) below, arbitration of such
disputes is mandatory and in lieu of any and all civil causes of action and
lawsuits either party may have against the other arising out of Executive’s
employment with the Company, or separation therefrom.
          (a) The arbitration shall be conducted in accordance with the National
Rules for the resolution of Employment Disputes of the American Arbitration
Association (“AAA”). If the Parties cannot agree on an arbitrator, a list of
seven (7) arbitrators will be requested from AAA, and the arbitrator will be
selected using alternate strikes with Executive striking first. Subject to
subsection (c) below, cost of the arbitration will be shared equally by
Executive and Company. Such arbitration shall be held in Houston, Texas.
          (b) Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof by the filing of a petition to enforce the
award. Costs of filing may be recovered by the party that initiates such action
to have the award enforced.
          (c) The Company shall promptly reimburse Executive for all eligible,
reasonable costs and expenses incurred in connection with any dispute,
controversy, or claim submitted to binding arbitration in accordance with this
Section in an amount up to, but not exceeding an amount equal to twenty percent
(20%) of Executive’s Base Salary per taxable year of Executive, unless Executive
was terminated for Cause, in which event Executive shall not be entitled to
reimbursement unless and until it is determined he was terminated other than for
Cause. To be eligible for reimbursement under this subsection (c), (1) the
expenses must be incurred during the period beginning on the Effective Date and
ending on the date that is ten (10) years after the end of the Term and (2) the
expenses must be submitted to the Company for reimbursement within ninety (90)
days after the end of the taxable year of Executive in which the expenses were
incurred. Amounts eligible for reimbursement shall be paid to Executive before
the last day of the taxable year of Executive following the taxable year in
which the expenses were incurred. The amount of expenses eligible for
reimbursement during Executive’s taxable year may not affect the expenses
eligible for reimbursement in any other taxable year of Executive. Executive’s
right to reimbursement under this subsection (c) may not be assigned, alienated,
or exchanged for any other benefit.
          (d) It is specifically agreed by the Parties that any enforcement
action by the Company against Executive for equitable relief, including, but not
limited to, injunctive relief under Section 5 of this Agreement shall not be
subject to this Section requiring arbitration and that the Company shall not be
required to seek arbitration against Executive for any purported violation by
Executive of his obligations under Section 5 of this Agreement.

16



--------------------------------------------------------------------------------



 



     13. Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the parties with respect to Executive’s
employment with Company during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing Agreements entered into
between Executive and the Company relating generally to the same subject matter,
if any, and shall be binding upon Executive’s heirs, executors, administrators,
or other legal representatives or assigns.
     14. Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of Company.
     15. Effective Date. It is understood by the Parties that this Agreement
shall be effective as of the Effective Date when signed by both the Company and
Executive.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
law principles.
     17. Jurisdiction and Venue. With respect to any litigation regarding this
Agreement, Executive agrees to venue in the state or federal courts in Harris
County, Texas, and agrees to waive and does hereby waive any defenses and/or
arguments based upon improper venue and/or lack of personal jurisdiction. By
entering into this Agreement, Executive agrees to personal jurisdiction in the
state and federal courts in Harris County, Texas.
     18. Compliance With Code Section 409A.
          (a) Delay in Payments. Notwithstanding anything to the contrary in
this Agreement, (i) if upon the Termination Date Executive is a “specified
employee” within the meaning of Code section 409A (determined by applying the
default rules applicable under such Code section except to the extent such rules
are modified by a written resolution that is adopted by the Compensation
Committee and that applies for purposes of all deferred compensation plans of
the Company and its affiliates) and the deferral of any amounts otherwise
payable under this Agreement as a result of Executive’s termination of
employment is necessary in order to prevent any accelerated or additional tax to
Executive under Code section 409A, then the Company will defer the payment of
any such amounts hereunder until the date that is six months following the
Termination Date, at which time any such delayed amounts will be paid to
Executive in a single lump sum, with interest from the date otherwise payable at
the rate of return on 90-day Treasury bills in existence at the Termination
Date, and (ii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Code section 409A, such payments or other benefits shall be deferred if deferral
will make such payment or other benefits compliant under Code Section 409A.
          (b) Overall Compliance. To the extent any provision of this Agreement
or any omission from the Agreement would (absent this Section 18(b) cause
amounts to be includable in income under Code section 409A(a)(1), the Agreement
shall be deemed amended to the extent necessary to comply with the requirements
of Code section 409A; provided, however, that this Section 18(b) shall not apply
and shall not be construed to amend any provision of the Agreement to

17



--------------------------------------------------------------------------------



 



the extent this Section 18(b) or any amendment required thereby would itself
cause any amounts to be includable in income under Code section 409A(a)(1).
     (c) Reformation. If any provision of this Agreement would cause Executive
to occur any additional tax under Code section 409A, the parties will in good
faith attempt to reform the provision in a manner that maintains, to the extent
possible, the original intent of the applicable provision without violating the
provisions of Code section 409A.
     (d) Code Section 409A Excise Tax Gross Up. If the terms of this Agreement
(as may be modified under Sections 18(b) and 18(c)) or any action or omission by
the Company in its performance under this Agreement, causes any payment or
benefit received or to be received by Executive from the Company pursuant to
this Agreement (the “Agreement Payments”) to be subject to the excise tax and
additional interest imposed by Code section 409A(a)(1)(B) (the “409A Excise
Tax”), the Company shall pay Executive, at the time specified below, an
additional amount (the “409A Gross-Up Payment”) such that the net amount that
Executive retains, after deduction of the 409A Excise Tax on the Agreement
Payments; any federal, state, and local income and employment taxes; any
additional 409A Excise Taxes upon the 409A Gross-Up Payment; and any interest,
penalties, or additions to tax payable by Executive with respect thereto, shall
be equal to the total present value (using the applicable federal rate (as
defined in section 1274(d) of the Code) in such calculation) of the Agreement
Payments at the time such payments are to be made. Payment of such additional
amount shall occur on or before the earlier to occur of (i) the date which the
Company is required to withhold any such taxes and (ii) the date on which
Executive remits such taxes to the Internal Revenue Service (to the extent not
withheld). For purposes of determining the amount of the 409A Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the 409A Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rates of taxation applicable to individuals as are
in effect in the state and locality of Executive’s residence in the calendar
year in which the 409A Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates. This
Section 18(d) does not require the Company to pay, reimburse, or gross up
Executive with respect to excise taxes imposed under any other section of the
Code or under state or local law.
[remainder of page intentionally left blank]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
copies, effective as of the Effective Date.

                              COMPANY: EXECUTIVE:       HCC Insurance Holdings,
Inc.
 
                /s/ Edward H. Ellis, Jr.       By:   /s/ Frank J. Bramanti      
        Edward H. Ellis, Jr.           Frank J. Bramanti,
 
              Chief Executive Officer
 
               
Date:
  August 10, 2007             
 
                            Date:   August 10, 2007
 
                            Acknowledged by:
 
               
 
          By:   /s/ John N. Molbeck, Jr.
 
               
 
              John N. Molbeck, Jr.,
 
              President and Chief Operating Officer
 
               
 
          Date:   August 10, 2007

signature page
employment agreement — ellis





--------------------------------------------------------------------------------



 



Exhibit 3(h)
Option Vesting and Exercise Provisions
Termination of Employment.
1. In the event the employment of the Employee is terminated by the Employee for
Good Reason (as such term is defined in the Employment Agreement between the
Company and the Employee entered into on August 10, 2007 but effective as of the
1st day of March, 2007 (the “Employment Agreement")) or by the Company without
Cause (as such term is defined in the Employment Agreement), the Employee shall
have the right to exercise this option for the full number of shares not
previously exercised or any portion thereof, except as to the issuance of
fractional shares, to the full extent of this option at any time within the
unexpired term of this option.
2. In the event the employment of the Employee is terminated for Cause or by
Employee without Good Reason, the Employee shall have the right at any time
within thirty (30) days after the termination of such employment or, if shorter,
during the unexpired term of this option, to exercise this option for the full
number of shares not previously exercised or any portion thereof, except as to
the issuance of fractional shares, but only to the extent this option was
otherwise exercisable in accordance with Paragraph 4 hereof as of the date of
such termination of employment.
3. In the event the employment of the Employee is terminated by reason of
Disability, then the Employee shall have the right to exercise this option for
the full number of shares not previously exercised or any portion thereof,
except as to the issuance of fractional shares, to the full extent of this
option at any time within the unexpired term of this option.
4. In the event of the death of the Employee while in the employ of the Company
or the Subsidiaries, this option may be exercised for the full number of shares
not previously exercised, or any portion thereof, except as to the issuance of
fractional shares, to the full extent of this option at any time within the
unexpired term of this option, by the person or persons to whom the Employee’s
rights under this option shall pass by the Employee’s will or by the laws of
descent and distribution, whichever is applicable.
5. In the event the Employee terminates his employment on a Change of Control
(as defined in the Employment Agreement), then the Employee shall have the right
to exercise this option for the full number of shares not previously exercised
or any portion thereof, except as to the issuance of fractional shares, to the
full extent of this option at any time within the unexpired term of this option.
exhibit 3(h)

